IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  :                     NO. 621
                                        :
         ORDER AMENDING RULES           :                     CIVIL PROCEDURAL RULES
         1910.16-2 AND 1910.16-4 OF THE :
         PENNSYLVANIA RULES OF CIVIL :                        DOCKET
         PROCEDURE                      :
                                        :




                                                ORDER


PER CURIAM

       AND NOW, this 29th day of April, 2015, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 42 Pa.B. 7404 (December 8, 2012) and
republished for additional public comment in the Pennsylvania Bulletin, 43 Pa.B. 3932
(July 13, 2013):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1910.16-2 and 1910.16-4 of the Pennsylvania Rules of Civil
Procedure are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on July 1, 2015.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.